Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 6/28/2019. Applicant’s provisional application filed on 7/2/2018 is acknowledged.
This communication is the first action on the merits.
Claims 1-20 is/are currently pending and have been examined in this application. 






Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 8 and 15) recite,
“A ... method, comprising: 
receiving, over ..., a first set of historical agricultural data comprising grower yield range data and environmental condition data for one or more fields of a grower, and a second set of historical agricultural data comprising a dataset of hybrid seed properties that describe a representative yield value and an environmental classification for each hybrid seed of the one or more hybrid seeds; 
cross-referencing, using the ..., the first set and the second set of historical agricultural data to generate a yield range improvement recommendation for each of the one or more fields, wherein the yield improvement recommendation comprises a recommended change in seed population or a recommended change in seed density; 
generating, using the ..., predictive yield data for the one or more fields by applying the yield improvement recommendation to the first set of historical agricultural data; 
generating, using the ..., comparison yield data using the grower yield data and the predictive yield data for the one or more fields; and 
causing displaying, on ..., the comparison yield data for the grower”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …receiving, over ..., a first set of historical agricultural data comprising grower yield range data and environmental condition data for one or more fields of a grower, and a second set of historical agricultural data comprising a dataset of hybrid seed properties that describe a representative yield value and an environmental classification for each hybrid seed of the one or more hybrid seeds; cross-referencing, using the ..., the first set and the second set of historical agricultural data to generate a yield range improvement recommendation for each of the one or more fields, wherein the yield improvement recommendation comprises a recommended change in seed population or a recommended change in seed density;  generating, using the ..., predictive yield data for the one or more fields by applying the yield improvement recommendation to the first set of historical agricultural data; generating, using the ..., comparison yield data using the grower yield data and the predictive yield data for the one or more fields; and causing displaying, on ..., the comparison yield data for the grower, under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind to, …receiving, over ..., a first set of historical agricultural data comprising grower yield range data and environmental condition data for one or more fields of a grower, and a second set of historical agricultural data comprising a dataset of hybrid seed properties that describe a representative yield value and an environmental classification for each hybrid seed of the one or more hybrid seeds; cross-referencing, using the ..., the first set and the second set of historical agricultural data to generate a yield range improvement recommendation for each of the one or more fields, wherein the yield improvement recommendation comprises a recommended change in seed population or a recommended change in seed density;  generating, using the ..., predictive yield data for the one or more fields by applying the yield improvement recommendation to the first set of historical agricultural data; generating, using the ..., comparison yield data using the grower yield data and the predictive yield data for the one or more fields;, and a human reasonably using pen and paper to, ...and causing displaying, on ..., the comparison yield data for the grower...,; therefore, the claims are directed to a mental process. 

The limitations regarding, …receiving, over ..., a first set of historical agricultural data comprising grower yield range data and environmental condition data for one or more fields of a grower, and a second set of historical agricultural data comprising a dataset of hybrid seed properties that describe a representative yield value and an environmental classification for each hybrid seed of the one or more hybrid seeds; cross-referencing, using the ..., the first set and the second set of historical agricultural data to generate a yield range improvement recommendation for each of the one or more fields, wherein the yield improvement recommendation comprises a recommended change in seed population or a recommended change in seed density;  generating, using the ..., predictive yield data for the one or more fields by applying the yield improvement recommendation to the first set of historical agricultural data; generating, using the ..., comparison yield data using the grower yield data and the predictive yield data for the one or more fields; and causing displaying, on ..., the comparison yield data for the grower, under the broadest reasonable interpretation, may be interpreted as, human gathering data to present recommendation to human grower to organize human grower to seed fields, which is managing personal behavior or relationships or interactions between people; therefore, the claims are directed to organizing human activities. 

Accordingly, the claims are directed to a mental process and organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 8, 15: computer-implemented, a digital data communication network at a server computer, server computer, a display communicatively coupled to the server computer, One or more non-transitory computer-readable storage media storing one or more instructions which, when executed by one or more server computing devices, A server computer system, comprising: one or more processors; one or more non-transitory computer-readable storage media storing one or more instructions which, when executed using the one or more processors, cause the one or more processors to 
Claim 4, 5, 11, 12, 17, 18: an agricultural machine 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer.

Examiner is interpreting “an agricultural machine” to be a generic computer component generally linked to agriculture since it is recited at a high level of generality.

Additionally, with respect to the elements, receiving, over..., generating, using ..., causing displaying..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receiving, over..., data output –generating, using ..., causing displaying....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
agricultural apparatus 111 include tractors, combines, harvesters, planters, trucks, fertilizer equipment, aerial vehicles including unmanned aerial vehicles, and any other item of physical machinery or hardware, typically mobile machinery, and which may be used in tasks associated with agriculture.  [0064] the implementation of the functions described herein using one or more computer programs or other software elements that are loaded into and executed using one or more general-purpose computers will cause the general-purpose computers to be configured as a particular machine or as a computer that is specially adapted to perform the functions described herein. Further, each of the flow diagrams that are described further herein may serve, alone or in combination with the descriptions of processes and functions in prose herein, as algorithms, plans or directions that may be used to program a computer or logic to implement the functions that are described. In other words, all the prose text herein, and all the drawing figures, together are intended to provide disclosure of algorithms, plans or directions that are sufficient to permit a skilled person to program a computer to perform the functions that are described herein, in combination with the skill and knowledge of such a person given the level of skill that is appropriate for inventions and disclosures of this type.  [0065] user 102 interacts with agricultural intelligence computer system 130 using field manager computing device 104 configured with an operating system and one or more application programs or apps; the field manager computing device 104 also may interoperate with the agricultural intelligence computer system independently and automatically under program control or logical control and direct user interaction is not always required. Field manager computing device 104 broadly represents one or more of a smart phone, PDA, tablet computing device, laptop computer, desktop computer, workstation, or any other computing device capable of transmitting and receiving information and performing the functions described herein. Field manager computing device 104 may communicate via a network using a mobile application stored on field manager computing device 104, and in some embodiments, the device may be coupled using a cable 113 or connector to the sensor 112 and/or controller 114. A particular user 102 may own, operate or possess and use, in connection with system 130, more than one field manager computing device 104 at a time.  [0068] the mobile application is CLIMATE FIELDVIEW, commercially available from The Climate Corporation, San Francisco, California. The CLIMATE FIELDVIEW application, or other applications, may be modified, extended, or adapted to include features, functions, and programming that have not been disclosed earlier than the filing date of this disclosure. [0078] the mobile application may be programmed for execution on tablets, smartphones, or server computers that are accessed using browsers at client computers. Further, the mobile application as configured for tablet computers or smartphones may provide a full app experience or a cab app experience that is suitable for the display and processing capabilities of cab computer 115.  [0157] the presentation layer 134 may communicate the display of the target success yield group to any other display devices that may be communicatively coupled to the agricultural intelligence computer system 130, such as remote computer devices, display devices within a cab, or any other connected mobile devices. [0188] the presentation layer 134 may communicate the display of the dataset of target hybrid seeds to any other display devices that may be communicatively coupled to the agricultural intelligence computer system 130, such as remote computer devices, display devices within a cab, or any other connected mobile devices, as required by the Berkheimer Memo, 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 12-14 and 15-16 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20170105335A1 to Xu et al., (hereinafter referred to as “Xu”).

As per Claim 1, Xu teaches: A computer-implemented method, comprising: ([0046])
receiving, over a digital data communication network at a server computer, 
a first set of historical agricultural data comprising 
grower yield range data and environmental condition data for one or more fields of a grower, and (in at least [0035] field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers...(b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information), [0051] The model data may include a model of past events on the one or more fields, a model of the current status of the one or more fields, and/or a model of predicted events on the one or more fields. )
a second set of historical agricultural data comprising 
a dataset of hybrid seed properties that describe a representative yield value and an environmental classification for each hybrid seed of the one or more hybrid seeds; (in at least  [0066] external data server computer 108 and configured to analyze metrics such as yield, hybrid, population, SSURGO, soil tests, or elevation, among others. Programmed reports and analysis may include yield variability analysis, benchmarking of yield and other metrics against other growers based on anonymized data collected from many growers, or data for seeds and planting, among others. [0068] external data server computer 108 stores external data 110, including soil data representing soil composition for the one or more fields and weather data representing temperature and precipitation on the one or more fields. [0070] The system 130 may obtain or ingest data under user 102 control, on a mass basis from a large number of growers who have contributed data to a shared database system. This form of obtaining data may be termed “manual data ingest” as one or more user-controlled computer operations are requested or triggered to obtain data for use by the system 130 [0110] field manager computing device 104 for inputting information, such as the boundaries of the field, the types of hybrid seed planted, sowing row width, and other crop and field related information)
cross-referencing, using the server computer, the first set and the second set of historical agricultural data to generate a yield range improvement recommendation for each of the one or more fields, wherein the yield improvement recommendation comprises a recommended change in seed population or a recommended change in seed density; (in at least [0090] The seeding rate recommendation subsystem 170 is configured to predict an optimal seeding rate recommendation for hybrid corn seed based upon hybrid seed type and sowing row width. The seeding rate recommendation subsystem 170 uses field data 106 and external data 110 to create and retrieve digital seeding models related to multiple measured fields. [0111] The test fields represent measured agricultural fields where multiple specific hybrid seeds using multiple specific sowing row widths and seeding rates have been previously planted and field-specific data has been previously collected. A seeding model within the set of seeding models includes a dataset of measured data points including, but not limited to, seeding rate and plant yield within a field, a calculated relationship, such as a linear relationship, between plant yield and seeding rate [0116] At step 515, the mixture model logic 174 generates an empirical mixture model, which is a composite distribution of the set of seeding models retrieved by the seeding model parameter query logic 173. A composite distribution is a statistical approach to modeling the distribution of several separate distributional populations [0126] optimal seeding rate recommendation logic 175 evaluates the optimal seeding rate distribution and determines the point value for an agronomical optimal seeding rate that provides the user 102 with maximum yield for his planted hybrid seed crop. )
generating, using the server computer, predictive yield data for the one or more fields by applying the yield improvement recommendation to the first set of historical agricultural data; (in at least [0048] “Program,” in this context, refers to a set of data pertaining to nitrogen applications, planting procedures, soil application, tillage procedures, irrigation practices, or other information that may be related to one or more fields [0050] FIG. 9 depicts an in-progress update to a target yield value for the second field. Additionally, a user computer may select one or more fields in order to apply one or more programs. In response to receiving a selection of a program for a particular field, the data manager may automatically complete the entries for the particular field based on the selected program. As with the timeline view, the data manager may update the entries for each field associated with a particular program in response to receiving an update to the program. [0122] step 520, the mixture model logic 174 uses the empirical mixture model to calculate an optimal seeding rate distribution for the target hybrid seed and row width.
generating, using the server computer, comparison yield data using the grower yield data and the predictive yield data for the one or more fields; and (in at least [0083] Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge at the same location or an estimate of nitrogen content with a soil sample measurement. [0087] cross validate agronomic models by comparing predicted agronomic property values created by the agronomic model against historical agronomic property values collected and analyzed...the agronomic dataset evaluation logic is used as a feedback loop where agronomic datasets that do not meet configured quality thresholds are used during future data subset selection steps (block 310). [0112] the seeding model parameter query logic 173 extracts a target hybrid seed and desired seeding row width from the field data 106. The seeding model parameter query logic 173 constructs a request for multiple seeding models based upon the target hybrid seed type and seeding row width. The request for multiple seeding models refers to seeding models constructed and stored in the model and field data repository 160. In an embodiment, the seeding model logic 176 creates multiple seeding models from data points collected from multiple test fields. [0113] A seeding model is a model that describes a marginal relationship between plant yield and seeding rate for a given hybrid seed at a specific field. )
causing displaying, on a display communicatively coupled to the server computer, the comparison yield data for the grower. (in at least [0031] presenting improved seeding rate recommendations for sowing hybrid seeds in a field. [0033] Using optimal seeding rate recommendation logic, the computer system is programmed to calculate and present on a digital display device an optimal seeding rate recommendation that is based upon the optimal seeding rate distribution dataset [0061] permits the grower to focus time on what needs attention, to save time and preserve yield throughout the season. In one embodiment, seeds and planting instructions 208 are programmed to provide tools for seed selection, hybrid placement, and script creation, including variable rate (VR) script creation, based upon scientific models and empirical data. This enables growers to maximize yield or return on investment through optimized seed purchase, placement and population.  [0066] performance instructions 216 are programmed to provide reports, analysis, and insight tools using on-farm data for evaluation, insights and decisions. This enables the grower to seek improved outcomes for the next year through fact-based conclusions about why return on investment was at prior levels, and insight into yield-limiting factors. [0134] it is beneficial for the user 102 to be presented with both the agronomical optimal seeding rate and the economical optimal seeding rate [0134] beneficial for the user 102 to be presented with both the agronomical optimal seeding rate and the economical optimal seeding rate. ) 


As per Claim 2, Xu teaches: The computer-implemented method of Claim 1, wherein cross-referencing the first set and the second set of historical agricultural data comprises 
matching the environmental condition data of the first set of historical agricultural data with the environmental classification for each hybrid seed of the second set of historical agricultural data. (in at least [0062] receiving a selection of the seed type, mobile computer application 200 may display one or more fields broken into soil zones along with a panel identifying each soil zone and a soil name, texture, and drainage for each zone. Mobile computer application 200 may also display tools for editing or creating such, such as graphical tools for drawing soil zones over a map of one or more fields. Planting procedures may be applied to all soil zones or different planting procedures may be applied to different subsets of soil zones. [0090]  The seeding rate recommendation subsystem 170 is configured to predict an optimal seeding rate recommendation for hybrid corn seed based upon hybrid seed type and sowing row width. The seeding rate recommendation subsystem 170 uses field data 106 and external data 110 to create and retrieve digital seeding models related to multiple measured fields. [0115] data requests may include other matching parameters such as geo-location, soil properties, and similar climate conditions that are be used to retrieve a filtered set of seeding models that match the desired parameters. The model and field data repository 160 previously stores measured data points for multiple test fields including regression and distribution models that are based upon data points from the multiple test fields.)


As per Claim 5, Xu teaches: The computer-implemented method of Claim 1, further comprising: 
in response to generating the yield range improvement recommendations for each of the one or more fields, causing an agricultural machine to increase, decrease, or maintain a number of seeds planted per acre based on the recommended change in seed density for the one or more fields. (in at least [0113] A seeding model is a model that describes a marginal relationship between plant yield and seeding rate for a given hybrid seed at a specific field...the seeding model logic 176 determines the marginal relationship for a given hybrid seed and row width using linear regression. Linear regression is an approach for modeling the relationship of per plant yield and seeding rate of a fixed hybrid and field environment. This relationship is modeled between W (Y/ρ, yield per plant in units of bushels per 1000 seeds) and ρ (seeding rate in units of 1000 seeds per acre), with regression parameters β0, β1, and σ. The seeding model may also contain dataset distributions for parameters β0, β1, and σ based upon previously observed data. [0125] The optimal seeding rate recommendation logic 175 is configured to determine point estimation and an interval estimation of the optimal seeding rate for the given hybrid seed and sowing row width using the optimal seeding rate distribution. Point estimation of the optimal seeding rate is defined as a seeding rate value that provides either the maximum yield for the given planted hybrid seed or a seeding rate value that provides maximum profit for the user 102. [0129] the optimal seeding rate recommendation logic 175 calculates the economical optimal seeding rate as ρf ec as the seeding rate that maximizes the grain price [0145] FIGS. 7A and 7B depict the marginal relationship between yield and seeding rate. FIG. 7A illustrates that a parabolic relationship exists between yield, measured in bushels per acre (bu/ac), and seeding rate, measured as 1000 seeds planted per acre. Graph 702 depicts data points collected for a specific hybrid seed type from various locations within field “IA17” during a growing season where seeds were planted using a row width of 20 inches. The horizontal axis represents the seeding rate (1000 seeds/ac) and the vertical axis represents the corn yield (bu/ac). Graph 704 and 706 each depict data points from fields “IL35” during the same growing season and “MN63” during the following growing season respectively. FIG. 7B depicts the same data as in FIG. 7A but the y-axis represents the log yield per plant instead of yield per acre and highlights a linear relationship between the log yield per plant and the seeding rate.)


As per Claim 6, Xu teaches: The computer-implemented method of Claim 1, wherein the first set of historical agricultural data further comprises 
hybrid seed population data, planted acreage data, and crop rotation data for the one or more fields of the grower. (in at least [0035] field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers...(b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information))


As per Claim 7, Xu teaches: The computer-implemented method of Claim 1, wherein the second set of historical agricultural data further comprises 
aggregate seed population data, aggregate planted acreage data, and aggregate crop rotation data from a plurality of growers. (in at least [0066] external data server computer 108 and configured to analyze metrics such as yield, hybrid, population, SSURGO, soil tests, or elevation, among others. Programmed reports and analysis may include yield variability analysis, benchmarking of yield and other metrics against other growers based on anonymized data collected from many growers, or data for seeds and planting, among others. [0070] The system 130 may obtain or ingest data under user 102 control, on a mass basis from a large number of growers who have contributed data to a shared database system. This form of obtaining data may be termed “manual data ingest” as one or more user-controlled computer operations are requested or triggered to obtain data for use by the system 130)  


As per Claim 8-9, 12-14, for One or more non-transitory computer-readable storage media (see at least Xu [0097]), respectively, substantially recite the subject matter of Claim 1-2, 5-7 and are rejected based on the same reasoning and rationale.

As per Claim 15-16, for A server computer system (see at least Xu [0097]), respectively, substantially recite the subject matter of Claim 1-2 and are rejected based on the same reasoning and rationale.

Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20170105335A1 to Xu et al., (hereinafter referred to as “Xu”) in view of US Patent Publication to US20130018586A1 to Peterson et al. (hereinafter referred to as “Peterson”) 

As per Claim 3, Xu teaches: The computer-implemented method of Claim 1, further comprising: 
in response to generating the yield range improvement recommendation for each of the one or more fields, automatically ... the recommended change in seed population for the one or more fields. (in at least [0050]  In response to receiving a selection of a program for a particular field, the data manager may automatically complete the entries for the particular field based on the selected program. [0061] enables growers to maximize yield or return on investment through optimized seed purchase, placement and population.)

Although implied, Xu does not expressly disclose the following limitations, which however, are taught by Peterson,
...ordering an increased, decreased, or same number of seed bags based on the recommended change in seed population for the one or more fields (in at least [0075] makes recommendations for purchase of variety or hybrid for next growing season...The crop producer can make an order of seed, which can be communicated back to the seed company)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Xu by, ...A method, apparatus, and system related to field and crop information gathering. In one aspect of the invention, data is obtained from a producer. One example would be yield map data from a yield monitor. Another is “as planted” data from precision farming planting equipment. The data includes information about seed or crop in a producer's field and an identification of the field. The data is combined with other information in a report. The information added could be, for example, soil type information overlaid on the field map. Another example is environmental classification information overlaid on the field map....to assist in making product recommendations or otherwise relate field locations back to operators and decision makers...makes recommendations for purchase of variety or hybrid for next growing season...The crop producer can make an order of seed, which can be communicated back to the seed company..., as taught by Peterson, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Xu with the motivation of, ...using the processed information to recommend to the crop producer varietal or hybrid type or types for future growing seasons, and provide other direct services to the crop producer... to using the processed information from the crop producers to improve performance of the crops through seed advancement experiments...the goal of increased information exchange with crop producers and increased assistance to and services made available for the crop producer... optimization of output or productivity of a farmer...individual attention to individual farmers and there particular needs or desires is important...allow the crop producer to be actively and directly involved with crop selection and field management decisions, but with better information and increased confidence the information is helpful in making decisions that will improve results...make better recommendations to the producer... This can increase customer (producer) confidence in the recommendations, as well as customer (producer) loyalty...business recommendations can be made to improve productivity related to production factors like labor, equipment, financing, investments, etc...provide immediacy and fast turnaround of data about a field and the crop in the field relative to recommending and obtaining orders for seed for the next growing season...reduce overhead and burden of labor and time to accurately and efficiently gather data from a crop producer and process it...to promote better communication and exchange of information....provide an efficient mechanism to gather data about fields and crops in fields from many, widely distributed crop producers....allow storage of data about fields and crops in fields, as well as correlated information about the same, in a centralized form, and allow it to be mined and processed for use by an entity such as a seed company, or its sales force, or by crop producers, including use of information about individual crop producers or his/her fields or crops, or use of information about a plurality of fields...provide a mechanism to not only gather data about fields and crops, but tie it back to the crop producer, and/or add feedback about the field, crops, or producer regarding performance of crops, or use the data for research and development of seed offerings....provide a centralized archive of such data.... allow storing and archiving of the data off-site of the crop producer's land...allow integration with other systems or methods for improved products, services, and recommendations to crop producers, for example, use to help define environmental classifications....allow integration with other systems or methods for improved products, services, and recommendations to crop producers, for example, estate planning, grain marketing, and financial planning related to the crop producer or the fields or crops in the fields....allow integration with other systems or methods for improved products, services, and recommendations to crop producers, for example, use in product ordering and supply systems for a seed company..., as recited in Peterson.


As per Claim 10, for One or more non-transitory computer-readable storage media (see at least Xu [0097]), respectively, substantially recite the subject matter of Claim 3 and are rejected based on the same reasoning and rationale.


Claims 4, 11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20170105335A1 to Xu et al., (hereinafter referred to as “Xu”) in view of US Patent Publication to US20180014452A1 to Starr (hereinafter referred to as “Starr”) 

As per Claim 4, Xu teaches: The computer-implemented method of Claim 1, further comprising: 
in response to generating the yield range improvement recommendations for each of the one or more fields, causing an agricultural machine to ... based on the recommended change in seed population for the one or more fields. (in at least [0075] sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors [0090] The seeding rate recommendation subsystem 170 is configured to predict an optimal seeding rate recommendation for hybrid corn seed based upon hybrid seed type and sowing row width. The seeding rate recommendation subsystem 170 uses field data 106 and external data 110 to create and retrieve digital seeding models related to multiple measured fields.  [0137] Duncan's exponential function defines a linear relationship between the logarithm of the average yield per plant and the population density of plants. In this case, population density of plants is measured by the seeding rate and row width of planted seeds within a field)

Although implied, Xu does not expressly disclose the following limitations, which however, are taught by Starr,
...causing an agricultural machine to increase, decrease, or maintain planting of a total population of a seed type based on the recommended change in seed population for the one or more fields (in at least [0128] the system may decrease a total planting population from 34,000 seeds per acre to 33,000 seeds per acre based on soil moisture and provide recalculated projections on crop yield.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Xu by, ...The agricultural prescription is comprised of at least one agricultural characteristic and at least one agricultural action. The second component is in communication with the first component and configured to receive the agricultural prescription from the first component. The second component is configured to output the at least one agricultural action. In one example, an agricultural system is provided and includes an agricultural device and an agricultural communication device including a network interface for receiving an agricultural prescription over a network. The agricultural prescription is comprised of at least one agricultural characteristic and at least one agricultural action. The agricultural device is configured to output the agricultural action...the system may decrease a total planting population from 34,000 seeds per acre to 33,000 seeds per acre based on soil moisture and provide recalculated projections on crop yield., as taught by Starr, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Xu with the motivation of, ...be beneficial to a user who manages a large quantity of fields and desires to know their overall crop yield....beneficial to a user who manages a large quantity of fields and desires to know the limiting factor that is having the largest impact on their entire group of fields...be beneficial to a user who only has a single field or wants to drill down to a more detailed level where individual fields can be analyzed...be beneficial to a user who has only a single field or has a field with many zones and wishes to understand the limiting factor of the entire field...be beneficial to a user that desires to know how each zone is performing...be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone...assist the user in many ways whether the computing element 32 is used for pre-season crop planning or in-season adjustment...to plan or take appropriate action to improve the agronomics of a land area of interest... assist with performing agricultural actions that improve a crop's yield...capable of performing a wide variety of functionalities or operations that improve agronomic conditions... optimize a crop's yield based on the data...Optimizing the limiting agronomic factor for a particular field may require multiple sets of data..., as recited in Starr.


As per Claim 11, for One or more non-transitory computer-readable storage media (see at least Xu [0097]), respectively, substantially recite the subject matter of Claim 4 and are rejected based on the same reasoning and rationale.

As per Claim 17-20, for A server computer system (see at least Xu [0097]), respectively, substantially recite the subject matter of Claim 4-7 and are rejected based on the same reasoning and rationale.
 







Conclusion
 Pfeiffer, US20150199775A1, Performance information indicative of operator performance of a mobile machine is received. A performance opportunity space is identified, indicative of possible performance improvement. Savings identified in the performance opportunity space are quantified.

Lindores, US20140012732A1, In a method of for generating a crop recommendation, a plurality of data sets are received by a computer system from a plurality of disparate data sources, wherein each of said plurality of data sets describes a factor affecting a crop. A benchmark is created by the computer system for each of the data sets which describes how the factor affects the market value of the crop. A model is generated by the computer system which describes the crop based upon each of said benchmarks from the plurality of data sets. A report is then generated by the computer system comprising at least one recommendation to increase the market value of the crop

Xu, US20170161627A1, A method for predicting field specific crop yield recommendations for a field may be accomplished using a server computer system that is configured and programmed to receive over a digital communication network, electronic digital data representing agricultural data records, including remotely sensed spectral property of plant records and soil moisture records. Using digitally programmed data record aggregation instructions, the computer system is programmed to receive digital data representing including remotely sensed spectral property of plant records and soil moisture records. Using the digitally programmed data record aggregation instructions, the computer system is programmed to aggregate the one or more digital agricultural records to create and store, in computer memory, one or more geo-specific time series over a specified time. Using the digitally programmed data record aggregation instructions, the computer system is programmed to select one or more representative features from the one or more geo-specific time series and create, for each specific geographic area, a covariate matrix in computer memory comprising the representative features selected from the one or more geo-specific time series. Using mixture linear regression instructions, the computer system is programmed to assign a probability value to a component group in a set of parameter component groups, where each component group within the set of parameter component groups includes one or more regression coefficients calculated from a probability distribution and an error term calculated from a probability distribution. Using distribution generation instructions, the computer system is programmed to generate the probability distributions used to determine the one or more regression coefficients and the error term, the probability distribution used to generate the error term is defined with a mean parameter set at zero and a variance parameter set to a field specific bias coefficient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623